Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/08/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

NOTE: Annotated drawings are located at the end of the rejection section, under the rejection of claim 17.

Claims 1 – 2, 11, 13 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derek Muir (US 2017/0150859 A1), henceforth referred as Muir. 
Regarding claim 1, Muir discloses a roller brush device, comprising:
a roller brush (Muir; Fig. 5 #222);

a side of the mounting assembly defining an avoidance notch (Muir; see annotated Fig. 5), 
and the roller brush being exposed at the avoidance notch (Muir; see annotated Fig. 5),[[.]] 
wherein the roller brush device is configured to be removed as an assembly from a top opening of a cleaning apparatus and without removing top cover of the cleaning apparatus (Muir; Fig. 2.).
Regarding claim 2, Muir discloses the limitations of claim 1, as described above, and further discloses:
the mounting assembly is provided with an accommodating cavity and an air outlet (Muir; see annotated Fig. 5), 
the roller brush comprises a roller brush shaft and a bristle (Muir; see annotated Fig. 5), 
the roller brush shaft is arranged in the accommodating cavity (Muir; see annotated Fig. 5 and Fig. 2), 
the avoidance notch is defined in a bottom side of the accommodating cavity (Muir; see annotated Fig. 5); 
the air outlet is defined in a side of the accommodating cavity different from the bottom side (Muir; see annotated Fig. 5 – air outlet), 

Regarding claim 11, Muir discloses a cleaning apparatus comprising: 
a main body portion and a roller brush device 
wherein the roller brush device comprises: 
a roller brush (Muir; Fig. 5 #222); and 
a mounting assembly connected with the roller brush (Muir; see annotated Fig. 5), the roller brush being rotatable relative to the mounting assembly, the mounting assembly being capable of driving the roller brush to move, a side of the mounting assembly defining an avoidance notch (Muir; see annotated Fig. 5 –avoidance notch), and the roller brush being exposed at the avoidance notch (Muir; see annotated Fig. 5); 
wherein the main body portion defines a mounting cavity therein (Muir; see annotated Fig. 2 mounting cavity in between first opening and second opening), a bottom side of the mounting cavity defines a first opening (Muir; see annotated Fig. 2), the roller brush is exposed at the first opening (Muir; Fig. 1 ), a side of the mounting cavity different from the bottom side defines a second opening (Muir; see annotated Fig. 2), and the roller brush device is onfigured to be as an assembly from the mounting cavity through the second opening and without removing top cover of the cleaning apparatus;[[.]] wherein the second opening is provided on top of the main body portion (Muir; see annotated Fig. 2).

Regarding claim 13, Muir discloses the limitations of claim 11, as described above, and further discloses:
wherein an inner wall of the mounting cavity is provided with a step face (Muir; see annotated Fig. 2), the mounting assembly is provided with a flange structure (Muir; see annotated Fig. 2), and the flange structure is supported on the step face (Muir; see annotated Fig. 2). 
Regarding claim 14, Muir discloses the limitations of claim 11, as described above, and further discloses:
The cleaning apparatus comprising a second driving connection portion ([0031] ln 1-8, where the motor drive gear is the second driving connection portion), the first driving connection portion being drivingly connected with at least one shaft end of the roller brush ([0031] ln 1-8), and the second driving connection portion and the first driving connection portion being capable of switching between a driving connection and a disconnection (both the first driving connection and the second driving connection are capable of connection and disconnection since the first driving connection portion can be disconnected when removing the roller brush device). 
Regarding claim 15, Muir discloses the limitations of claim 14, as described above, and further discloses:
wherein the second driving connection portion is configured to: reciprocate along an axial direction of the roller brush[[,]] ([0031] ln 8-10), 
when the second driving connection portion moves to a first preset position in a direction away from the first driving connection portion, the second driving connection portion is disconnected from the first driving connection portion (Muir; the first preset position is shown in Fig. 2 where the first driving connection portion and second driving connection portion are disconnected); and 
when the second driving connection portion moves to a second preset position in a direction toward the first driving connection portion, [[and ]]the second driving connection portion and the first driving connection portion are drivingly connected (Muir; the second preset position is shown in Fig. 1 where the first driving connection portion and second driving connection portion are connected);  .  
Regarding claim 16, Muir discloses the limitations of claim 14, as described above, and further discloses: wherein the first driving connection portion forms a plurality of first claws at a side thereof facing the second driving connection portion (Muir; Fig. 3 #232), the second driving connection portion forms a plurality of second claws at a side thereof facing the first driving connection portion (Muir; [0032] ln 4-9), and the plurality of the second claws cooperates with a plurality of the first claws in an insertion way (Muir; [0032] ln 4-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Derek Muir (US 2017/0150859 A1), henceforth referred as Muir. 
Regarding claim 3, Muir discloses the limitations of claim 2, and further discloses: wherein the mounting assembly comprises a mounting rack (Muir; see annotated Fig. 2) and a shielding plate (Muir; Fig. 2 #220 – shielding plate), 
an interior of the mounting rack is hollow, the shielding plate is arranged in the interior of the mounting rack to separate a space in the mounting rack into a first space and a second space isolated from each other (Fig. 2 first space defined by the inside of the shielding plate.; second space is the outside space of the shielding plate), and the first space formed into at least part of the accommodating cavity (Fig. 2 first space defined by the inside of the shielding plate so accommodating cavity is part of the first space). Muir does not state that the shielding plate is sealably arranged in the interior of the mounting rack. However, the examiner makes Official Notice that is old and well known in the art that a cover in a vacuum should be sealably connect so that dust does not escape into the outside environment, thus is would be obvious to one of ordinary 
Regarding claim 8, Muir discloses the limitations of claim 3, and further discloses: wherein the roller brush device further comprises a lifting portion connected with the mounting rack (Muir; Fig. 2 #218), and at least part of a structure of the lifting portion being exposed at a top side of the mounting rack (Muir; Fig. 2 #218). 
Regarding claim 10, Muir discloses the limitations of claim 3, as described above, and further comprising: a first driving connection portion (Muir; [0031] ln 7-9 and Fig.3 #230) drivingly connected with at least one shaft end of the roller brush (Muir; Fig. 3 #230).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Derek Muir (US 2017/0150859 A1) in view of Bingxian Song (US 20170188766 A1), henceforth referred as Muir and Song, respectively. 
Regarding claim 4, Muir discloses the limitations of claim 1, and further discloses: 
wherein the mounting assembly comprises a mounting rack (Muir; see annotated Fig. 2) and where the roller brush comprises a roller brush shaft and a bristle (Muir; Fig. 5 #222), and
the roller brush shaft is mounted to the mounting rack (Muir see annotated Fig. 2), but is silent on the mounting assembly comprising a bottom cover, where the bottom cover is detachably connected with the mounting rack, and
where the avoidance notch is defined in the bottom cover. 

Regarding claim 5, Muir, as modified, discloses the limitations of claim 4, as described above, and further discloses wherein the bottom cover comprises a bottom plate (Song; annotated Fig. 1 bottom plate defined by the bottom portion of the bottom cover) and a skirt portion extending from an edge of the bottom plate toward the mounting rack (Song; see annotated Fig. 1), the avoidance notch is defined in the bottom plate (the modification of Song would necessarily place the avoidance notch in the bottom plate), two sides of the skirt portion along an axial direction of the roller brush define a first mounting notch (Muir; Fig. 2 #112), two side of the bottom of the mounting rack define a second mounting notch (Muir; see annotated Fig. 5), and the first mounting notch and the corresponding second mounting notch are enclosed together into a mounting hole (mounting hole defined by the first mounting notch and second mounting notch; see annotated Fig. 5 and Fig. 2)
Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Derek Muir (US 2017/0150859 A1) in view of Bingxian Song (US 20170188766 A1) and in further view of Ju et al. (US 2016/0058256 A1), henceforth referred as Muir, Song, and Ju, respectively. 
Regarding claim 6, Muir, as modified, discloses the limitations of claim 4, as described above, and further discloses wherein a bottom end face of the bottom cover away from the mounting rack is formed into an inclined face (as modified by Song, the bottom cover specifically the bottom end comprises an avoidance notch thus the bottom cover must be at an incline), 
But is silent on the roller brush device further comprising a roller supporting portion arranged to a lower side of the bottom end face of the bottom cover, at least part of a structure of the roller supporting portion being protruded from the bottom end face of the bottom cover, and a rotation center line of the roller supporting portion being parallel to a rotation center line of the roller brush. 
However, Ju also discloses a roller brush device and specifically discloses a first and second roller brush, where the first and second roller brushes are parallel (Ju; Fig. 5 #241 and #231) and where the second roller brush acts as a roller supporting portion to the first roller brush and where the first roller brush acts as a roller supporting portion to the second roller brush (Ju; Fig 5. the first and second roller brushes support each other via gear connection).  Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device Muir to incorporate a second roller brush via gear connection to the first roller brush, since it would double the brushing surface 
Regarding claim 7, Muir, as modified discloses the limitations of claim 6, as described above, and further discloses wherein the roller supporting portion is . 
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Derek Muir (US 2017/0150859 A1) in view of Hansen (https://pickvacuumcleaner.com /canister-vacuum-cleaner/), henceforth referred as Muir and Hansen, respectively. 
Regarding claim 9, Muir discloses the limitations of claim 3, as described above, but is silent on material of the mounting rack material. Hansen discloses components of vacuum cleaner apparatus and specifically teaches the advantage of having a transparent material where dirt particles pass thru or where dirt is stored "Dirt bins are usually transparent and the user can easily see when it is time to clean the dirt bin". It would have been obvious to one of ordinary skill, before the effective filing date, to modify the device of Muir, as taught by Hansen, as the transparent material allows the user see to inside the unit without having to disassemble the mounting assembly.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Derek Muir (US 2017/0150859 A1) and in view of Kim et al. (US 2018/0020891 A1), henceforth referred as Muir and Kim, respectively. 
Regarding claim 17, Muir discloses the limitations of claim 11, as described above, but is silent on the cleaning apparatus being a robot vacuum cleaner. However, Kim discloses a roller brush device and a cleaning apparatus, where . 


    PNG
    media_image1.png
    667
    699
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    555
    800
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    706
    751
    media_image3.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-14, and 16-17 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO BURBERG whose telephone number is (571)272-5085.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/R.B./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723